DETAILED ACTION
                                              Response to Amendment         
1.     This Office Action is in response to Amendment filed on 06/08/2021.
        Claims 1, 3, 12 and 18 have been amended.

        Claims 2, 4-11, 13-17 and 19-20 have been remained.
        Claims 1-20 are currently pending in the application.
                         Examiner’s Statement of Reasons for Allowance
2.     Claims 1-20are allowed.
3.     The following is an examiner’s statement of reasons or allowance:
        None of the prior art of records discloses or suggests a display device comprising the lower pattern overlaps an entirety of the first active pattern such that an entire edge of the first active pattern is within an outer boundary of the lower pattern, and the first active pattern does not overlap an edge of the lower pattern when viewed from a plan view in a thickness direction of the substrate, in combinations with the other structures as cited in the independent claim 1.
        Claims 2-11 are directly depend on the independent claim 1.
        None of the prior art of records discloses or suggests a display device comprising the conductive pattern overlaps an entirety the first active pattern and does not overlap the second active pattern, and the capacitor electrode is electrically connected to the first drain region and the second source region, in combinations with the other structures as cited in the independent claim 12.
        Claims 13-17 are directly depend on the independent claim 12.

        None of the prior art of records discloses or suggests a display device comprising the conductive pattern overlaps an entirety of the first active pattern and does not overlap the second active pattern such that an entire edge of the first active pattern is within an outer boundary of the conductive pattern, and an edge of the conductive pattern is disposed between the first active pattern and the second active pattern, in combinations with the other structures as cited in the independent claim 18.
        Claims 19-20 are directly depend on the independent claim 18.
                                                       Conclusion
4.     Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phuc T. Dang whose telephone number is 571-272-1776.  The examiner can normally be reached on 8:00 am-5:00 pm.
        If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
        Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHUC T DANG/Primary Examiner, Art Unit 2892